Per Curiam.

The evidence deafly establishes that the transaction was a loan negotiated and made in the State of New Jersey. The $1,000 was advanced with the understanding that it was to be repaid within four months together with a bonus of $400. While such an agreement would be wholly unenforcible if made in this State, the laws of the State of New Jersey permit a recovery to the extent of the actual amount loaned. (Revised Statutes of New Jersey, tit. 31, § 31: 1-3.)
Effect should therefore have been given to the laws of New Jersey. (West. T. & Coal Co. of Mich. v. Kilderhouse, 87 N. Y. 430; Wayne County Savings Bank v. Low, 81 N. Y. 566.)
The judgment appealed from should therefore be reversed, with costs of this appeal and judgment directed for plaintiff in the amount of $1,000, without costs.
Martin, P. J., Townley, Glennon, Dore and Cohn, JJ., concur.
Judgment unanimously reversed, with costs of this appeal to the appellant and judgment directed for plaintiff in the amount of $1,000, without costs. Settle order on notice.